Title: To James Madison from William Short, 23 March 1787
From: Short, William
To: Madison, James


Dear Sir
March 23 1787
Mr. Jefferson’s absence preventing his writing to you by this Packet, I suppose it may not be disagreeable to you to hear of him from other hands. He left this place the last of February, in order to see whether the waters of Aix would be of service to his wrist put out of place some months ago, & I fear badly set. I recieved a letter from him on the 15th. when he had got as far as Lyons: He was much pleased with his journey that far. He had attended very particularly to the soil agriculture & condition of the labouring poor, in Champagne, Burgundy, & Beaujolais. The latter he considers as the “richest country” he ever beheld. He observed in Champagne that the low grounds were of a brownish red, a singular circumstance to an American as in that country, they are always black or grey.
The Marquis de la fayette, who is now constantly occupied at Versailles by the business of the Assemblee des notables, desires me in a letter I have this moment recieved from him, to let his friends in America know that he is well—which by the bye is not true. [He has a] bad cold fixed in the breast, & which his friends fear his indefatigable application to business at this moment, will increase. He desires me also to let them know that he has been obliged from his constant occupations to miss the favourable opportunity of writing to them by mr. Walton who sails in this packet. I mention this circumstance to you Sir because I know there are none of his friends North of the Potowmac, to whom he is more attached than yourself, nor any whose correspondence he values more.
I have lately recieved an account of the dreadful fire in Richmond. I am much distressed by the heavy losses to which several of my friends & acquaintance have been exposed. But I shall be still more so, if it should tend to shake the foundation of the Capitol. There is a M. Duquesnay lately arrived here, who seems well acquainted with the dispositions of people on that subject—who has resided some time in Richmond, & is engaged in a complicated project there to which he seems much attached. He fears that this disaster will produce very bad effects on the minds of those who decide the fate of the capitol.
I beg pardon Sir for taking the liberty to trouble you with so long a letter. I feel very sensibly my obligations to the present situation of your friends Mr. Jefferson & the Marquis de la fayette, as it authorized me in some measure to address you & furnished an opportunity of assuring you that I am, with sentiments of the greatest respect & sincerest esteem Your friend & servant
W: Short
